Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remark
This Office action has been issued in response to communication made on 01/27/2022. 


Allowance
Claims 1-25 are allowable.

Reason for Allowance
Independent claims 1, 11 and 21 are allowable because the cited arts of record do not explicitly disclose, teach, or suggest the claimed limitations content management (in combination with all other features in the claim),    
receiving a first attachment request from a first client while a first connection- specific database session is set as a current database session for the first client at the database platform, the first client being associated with a first user of the database platform, the first attachment request requesting that the first client attach to an attachable-and-detachable database session that is maintained in data storage by the database platform; setting, in response to receiving the first attachment request, the attachable-and-detachable database session as the current database session for the first client at the database platform; determining that the first client has detached from the attachable-and-detachable database session; and after determining that the first client has detached from the attachable-and-detachable database session: continuing to maintain the attachable-and-detachable database session in the data storage; receiving a second attachment request from a second client while a second connection-specific database session is set as a current database session for the second client at the database platform, the second client 



Any comments considered necessary by applicant must be submitted no later than the
payment of the issue fee and, to avoid processing delays, should preferably accompany the issue
fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for
Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAREK CHBOUKI whose telephone number is (571)270-3154.  The examiner can normally be reached on Mon-Fri 8:00 am to 6:00 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached at 571-2701760.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 

/TAREK CHBOUKI/             Primary Examiner, Art Unit 2165                                                                                                                                                                                                        2/9/2022